Citation Nr: 1231601	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 23, 1996, for the grant of special monthly compensation (SMC) based on the loss of use of the right foot.

2.  Entitlement to an effective date earlier than October 23, 1996, for the grant of SMC based on the loss of use of both buttocks.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran is a Veteran who served on active duty from May 1967 to May 1969, including combat service in the Republic of Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A November 2005 rating decision granted SMC for loss of use of the right leg, effective September 16, 2004, and a February 2007 rating decision granted SMC for loss of use of both buttocks, effective June 6, 2001.  In November 2007 the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file.  Subsequently, the DRO granted an earlier effective date of October 23, 1996, for both SMC awards; the grant was implemented by a September 2008 rating decision.

During the November 2007 hearing, the DRO conceded that these claims had been on appeal since July 1991.  The Veteran maintains that earlier effective dates in 1991 or 1994 are warranted for these SMC awards.  See November 2008 and January 2009 written statements.  This matter was remanded by the Board in April 2011 for further development.


FINDINGS OF FACT

1.  On June 20, 1991, the RO received the Veteran's application requesting entitlement to a higher rating for his service-connected low back disability, including due to loss of sensation in the buttocks and right foot; no communication or medical record prior to June 20, 1991 may be interpreted as an informal claim of entitlement to SMC for loss of use of the right foot or buttocks.

2.  Prior to October 23, 1996, it was not objectively shown that the Veteran had no effective function remaining in the right foot other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.

3.  Prior to October 23, 1996, it was not objectively shown that the Veteran had severe damage to muscle group XVII and additional disability making it impossible for him to, without assistance, rise from a seated position and from a stooped position and to maintain postural stability.


CONCLUSIONS OF LAW

1.  An effective date earlier than October 23, 1996, for the award of SMC based on the loss of use of the right foot is not warranted.  38 U.S.C.A. §§ 1114(k), 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.400 (2011).

2.  An effective date earlier than October 23, 1996, for the award of SMC based on the loss of use of both buttocks is not warranted.  38 U.S.C.A. §§ 1114(k), 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decisions on appeal assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Most recently, a July 2012 supplemental statement of the case readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Relevant VA and private treatment records were obtained, and the Veteran provided testimony at a hearing before RO personnel in 2007.  Notably, the Board remanded these claims in April 2011 so the RO/AMC could arrange for the additional May 2011 VA retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) (wherein the Court determined that in claims for earlier effective dates, VA may need to obtain a "retrospective medical opinion" to determine the severity of a disability(ies) decades prior).  This opinion substantially complied with the remand directives as it contains the findings and additional information needed to determine whether the SMC for the buttocks and/or right foot was warranted prior to October 23, 1996.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

II.  Factual Background, Pertinent Law & Analysis

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the Veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

SMC, by definition, is a type of increased (i.e., "special") compensation.  So claims for earlier effective dates for SMC are treated analogously to claims for earlier effective dates for increased ratings.  Thus, determining an appropriate effective date under the governing regulations involves an analysis of the evidence to determine: (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); 

In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court elaborated on the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if a Veteran, as the result of service-connected disability, has suffered the loss of use of one foot or both buttocks.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Loss of use of a hand or a foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

Loss of use of the buttocks, for the purpose of SMC, will be held to exist when there is severe damage by disease or injury to muscle group XVII and additional disability making it impossible for the individual to, without assistance, rise from a seated position and from a stooped position and to maintain postural stability.  38 C.F.R. §§ 3.350(a)(3), 4.63.

As such, the Board must consider not only the date of receipt of the Veteran's claim (even if accepting there was an informal claim), but also when entitlement arose.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The effective date is determined by the later of the two; and although it is possible they could coincide (be the same date), they are not necessarily synonymous.

Earlier Effective Date for SMC based on Loss of Use of the Right Foot and Buttocks

Service connection for radiculitis of the right lower extremity secondary to a compression fracture was granted in a November 1969 rating decision.  A 10 percent rating initially was assigned, which subsequently was increased to 30 percent in June 1976 (including 10 percent for vertebral deformity).  In August 1989, the RO effectuated an increase to 50 percent which had been awarded in a November 1988 Board decision.  The Veteran was notified of the rating decision in a September 8, 1989, letter.

The Veteran filed a notice of disagreement (NOD) with the August 1989 rating decision in September 1989.  He described an absence of reflex and a loss of sensation in the right ankle.  The Board does not find the September 1989 NOD to be a pending, unadjudicated, claim for SMC for loss of use of the right foot.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (VA can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); but see Ellington v. Nicholson, 22 Vet. App. 141 (2007) (In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.).

Providing the Veteran the most sympathetic reading possible, his assertions of loss of reflex and sensation over the right ankle area do not suggest that he had no effective function remaining in the right foot other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.

Regardless, after a statement of the case (SOC) was issued, the Veteran did not perfect an appeal by filing a substantive appeal.  Therefore, the August 1989 decision is final.  

The Board nonetheless notes that under 38 C.F.R. § 3.156(b), if any new and material evidence is received prior to the expiration of the appeal period (i.e., September 8, 1990), such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this regard, the Board notes that no additional evidence was received after the SOC was issued and prior to the expiration of the appeal period.  

The next document in the file is an informal claim from the Veteran, received March 27, 1991, which requested a temporary total rating beginning February 23, 1991, as he was placed on temporary total disability status by his physician due to his back and as he had back surgery scheduled in March 1991.  The Board does not interpret this statement as an informal claim for SMC for loss of use of the right foot or buttocks as neither the right foot nor the buttocks were even mentioned in his statement.

In a statement received on June 20, 1991, the Veteran, claimed that as a result of his March 26, 1991, surgery, he had additional disability, including:

OBSERVATIONS AND COMMENTS SUBJECT:  POST OPERATIVE CONDITIONS

SENSITIVITY CAUSED BY SURGERY:

Complete/total absence of feeling in right buttocks.  This symptom is bothersome while trying to sit as it is difficult to judge if/where I'm positioned in a chair or other surface while sitting.

 . . . 
Loss of sensitivity on right side of my right foot.  Area affected covers the entire heal [sic] projecting toward the front of the foot on an angle to include the little toe and the adjacent toe.  This symptom does effect [sic] my equilibrium and ability to walk with confidence.

A November 2005 rating decision granted SMC for loss of use of the right leg, effective September 16, 2004, and a February 2007 rating decision granted SMC for loss of use of both buttocks, effective June 6, 2001.  

In November 2007 the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.  During the November 2007 hearing, the DRO conceded that these claims had been on appeal "since July 1991," referring to a July 2007 note in the file which indicated that the effective date claims had been continuously prosecuted since 1991.  

The Board notes that there is no claim, formal or informal, dated in July 1991 which would serve as the date of claim in this case.  It is further noted that the July 2007 RO note did not specify which 1991 document served as the date of claim.  Based on the Board's review of the evidence, for the reasons discussed herein, the Board finds that June 20, 1991, is the date of the claims for SMC for the right foot and both buttocks.

Following the November 2007 hearing, the DRO granted an earlier effective date of October 23, 1996, for both SMC awards; the grant was implemented by a September 2008 rating decision.
The Veteran claims that, as early as 1991 after his surgery he was "unable to get into or out of a chair without assistance."  See 2007 hearing transcript at 3.  He also claims that since 1991 he has had significant problems with his right foot in that he needed special shoes to keep his right foot from "dropping and digging into the ground" while walking; he was not able to drive a car because his right foot would go numb; and he could not stand stationary for any long period of time.  He testified that he was told by a VA physician in 2001 that his nerve-damaged right foot problems "is the same as if I had a prosthetic."  See 2007 hearing transcript at 5.  So he is requesting an earlier effective date back to that prior point in time, or March 26, 1991, the date of the surgery.

Thus the question in this case turns on whether there is evidence at any time between a year prior to June 20, 1991, and October 23, 1996, where it is factually ascertainable that (1) the Veteran had no effective function remaining in the right foot other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance and/or (2) that the Veteran had severe damage to muscle group XVII and additional disability making it impossible for him to, without assistance, rise from a seated position and from a stooped position and to maintain postural stability.

During the time period in question, from 1991 to 1996, the Veteran did not undergo a VA examination which addressed the criteria for SMC with respect to loss of use of the buttocks and/or right leg.

A February 1991 private treatment evaluation report prior to his March 1991 surgery describes mildly antalgic gait and difficulty with heel and toe walking; however, he had full, functional range of motion of the ankles and subtalar joints and no obvious lower extremity deformities.  A March 1991 monopolar needle examination noted slightly decreased motor function of the right gluteus medius muscle. 

A July 1991 record noted a sitting tolerance of two hours and a standing tolerance of two hours, and an August 1991 record noted a sitting tolerance of one hour and a standing tolerance of one-half hour.  In August 1991, he reported he could no longer "feel" his right foot hit the ground while walking.  He reported that he occasionally went in to work for an hour or two in September 1991.

An October 1991 record notes the absence of sensation in the area of the right buttock and the right foot.  The Veteran reported that his right buttock was numb and "makes sitting 'tenuous' as I cannot distinguish exactly where my body is resting."  An October 1991 VA examination report notes that the Veteran wore a lumbosacral corset; could not walk on his heels or toes; had limited squatting; had absent right ankle reflex; and absent sensation in the posterior at hip level and in the right foot.

A November 1991 record notes that the Veteran's sitting tolerance had diminished to less than 30 minutes.  In January 1992 he reported weakness in the right leg when walking with the right foot requiring extra support.  In April 1992 the Veteran reported further diminished sitting tolerance

In October 1994 the Veteran reported that he could not sit more than 10 minutes in a normal chair.  He also reported hypersensitivity in the toes of his right foot and that he had lost the use of his right foot for walking or driving for more than 10 minutes.  January 1995 nerve conduction studies revealed abnormal results.

The available contemporaneous evidence from this period (1990-October 1996) did not directly address the questions of whether the Veteran had no effective function remaining in the right foot other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance and/or whether he had severe damage to muscle group XVII and additional disability making it impossible for him to, without assistance, rise from a seated position and from a stooped position and to maintain postural stability.

Accordingly, a VA retrospective medical opinion was prepared in May 2011.  With respect to the right foot, the medical provider concluded that the Veteran's "actual remaining function of balance, propulsion, etc. prior to October 1996 was better than could be accomplished equally well with an amputation stump with prosthesis."  The VA professional explained that a review of the record from 1991 to 1996 showed "evidence that his gait and coordination were normal in 1991 with LE [lower extremity] full functional range of motion in hips, knees, ankles, and in 1993 he walked 3-5 miles a day.  Additionally, his condition was relatively unchanged through 1996."

With respect to the buttocks, the medical professional concluded that "there was no evidence that he had functional impairment equivalent to the loss of use of both buttocks at any time prior to October 1996."  She explained that "[i]n 1991 the record notes that the [V]eteran had normal gait and coordination with ability to toe walk . . . ankles with 5/5 bilateral motor function except for 4/5 right plantar flexion.  Medical documentation through 1996 noted that his condition was unchanged/status quo still required only a cane for ambulation and even in 1997 he had normal toe gait."  The medical provider also noted that the record showed no evidence that the Veteran was unable to rise from a seated or stooped position; that he was noted to have normal gait and coordination with respect to whether he was able to maintain postural stability; and, with respect to whether he could perform these activities without assistance, he was noted to use only a single prong cane for ambulation.
 
This opinion, which was based on a retrospective review of the cumulative evidence, including the medical evidence and the lay evidence, is the most probative and persuasive evidence on this question as the nurse practitioner who provided the opinion has the requisite training and expertise in the medical field.  Also, she specifically stated that she reviewed the claims folders, which included the Veteran's statements and testimony, and, as noted above, she made specific reference to the medical evidence of record in explaining her conclusions.  Accordingly, her opinions, which weigh against the claim, are accorded significant weight by the Board.

Whether a patient has lost the use of a foot or the buttocks are inherently medical questions.  Loss of use requires an assessment of the patient's physical condition, his actual remaining function of balance, propulsion, etc., and a comparison (in the case of the foot) of the function of the injured or diseased extremity with amputation and a prosthesis, and the like.  Many of these considerations can only be properly evaluated by a medical professional.  The Veteran is a layperson and has not established he has medical expertise.  His statements regarding his disability have been considered in detail, above; however, they are not competent evidence on the critical question of whether he satisfied the medical criteria with respect to loss of use of the right foot or buttocks.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed, Cir. 2007)(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board. . . .).

The Board finds that the preponderance of the evidence is against a finding that the evidence demonstrated either loss of use of the right foot or the buttocks prior to October 23, 1996.  Having locomotion difficulties before then, such as when ambulating (as evidenced by his use of crutches), while very significant, is not tantamount to showing had lost all use of his right foot.  Likewise, having decreased sensation in one buttock and having problems sitting for extended periods, while very significant, is not tantamount to showing loss of use of both buttocks (as defined).

Looking back in time, it was not until, at the earliest, the VA examination conducted on October 23, 1996, that it was confirmed the Veteran was unable to stand up from the sitting position without the aid of his hand.  Further, given his ability to ambulate prior to then, albeit limited and only apparently with the help of a cane, means it was only as of October 23, 1996, at the earliest that he effectively had lost all use of his right foot and buttocks.  Thus, the October 23, 1996 VA examination marks the earliest possible effective date for the SMC grants, as that was when his entitlement to such compensation arose.









ORDER

An effective date earlier than October 23, 1996, for the grant of special monthly compensation (SMC) based on the loss of use of the right foot is denied.

An effective date earlier than October 23, 1996, for the grant of special monthly compensation (SMC) based on the loss of use of both buttocks is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


